Citation Nr: 0635842	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  02-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1966 to May 1970 
and from March 1971 to November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing before the undersigned at 
the RO in October 2003.  

This matter was previously remanded by the Board in March 
2004 and October 2005.   


FINDINGS OF FACT

1.  Service connection is currently in effect for 
degenerative disc disease with moderate to severe limitation 
of motion with pain and absent ankle jerk, rated as 60 
percent disabling; PTSD, rated as 30 percent disabling; left 
shoulder condition with tenosynovitis, rated as 20 percent 
disabling; left plantar fasciitis, rated as 10 percent 
disabling; right plantar fasciitis, rated as 10 percent 
disabling; and bilateral defective hearing, rated as 
noncompensable.  The combined disability rating is 80 
percent.

2.  The veteran has a 12th grade education and employment 
experience as a truck driver; he is currently unemployed.

3.  service-connected disabilities do not preclude 
substantially gainful employment.



CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a),(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

April 2002 and February 2006 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The February 2006 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; however, he was not properly provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the total rating on appeal.  As 
the Board concludes below that the preponderance of the 
evidence is against this claim, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

Furthermore, the Board finds that there has been compliance 
with the duty to assist requirements of the VCAA and 
implementing regulations.  All available service medical, VA, 
and private treatment records have been obtained.  No other 
relevant records have been identified.  The veteran was also 
afforded several VA examinations.

Total Rating

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Veterans who fail to meet these percentage 
standards but are nonetheless unemployable by reason of 
service-connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither the appellant's non-service-connected disabilities 
and his advancing age cannot be considered.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself constitutes recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose.

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2006).

Service connection is currently in effect for degenerative 
disc disease with moderate to severe limitation of motion 
with pain and absent ankle jerk, rated as 60 percent 
disabling; PTSD, rated as 30 percent disabling; left shoulder 
condition with tenosynovitis, rated as 20 percent disabling; 
left plantar fasciitis, rated as 10 percent disabling; right 
plantar fasciitis, rated as 10 percent disabling; and 
bilateral defective hearing, rated as noncompensable.  The 
combined disability rating is 80 percent.

At the time of his October 2003 hearing, the veteran 
testified that he had been denied Social Security disability 
benefits.  He stated that it was his belief that his service-
connected disabilities made him unemployable.  

At a March 2006 VA examination, the veteran reported having 
pain of 7/8 out of 10 on average as it related to his back.  
He noted that it hurt all the time and was like a dull ache. 
The veteran stated that he had flare-ups which would last 
three to four days.  When they happened, he had to lie down 
and use a heating pad.  The veteran also took anti-
inflammatories that helped somewhat.  He noted that when he 
had these flare-ups he was unable to get in or out of his 
vehicle.  He also reported that he could not sit or stand for 
long periods of time.  The veteran noted having some numbness 
in his toes and on the balls of his feet.  He walked unaided 
and occasionally used a cane.  The veteran could walk about 2 
to 3 blocks without having symptoms.  He was not unsteady on 
his feet.  

The examiner noted that the veteran could perform all his 
activities of daily living.  He did have problems cutting his 
toenails and putting on his socks.  

Physical examination revealed that the veteran had 5/5 
strength for the lower extremities.  There was decreased 
sensation to L4, L5, and S1 distributions, bilaterally.  He 
had normal sensation to light touch over the perianal region.  
Straight leg raising was positive, bilaterally.

In terms of reflexes, he was 2+ for the patellar tendon 
reflexes, bilaterally.  He was 2+ on the left Achilles but 
had no ankle reflex on the right side.  He had no ankle 
clonus and downgoing Babinski signs, bilaterally.  Range of 
motion for the lower back was 70 degrees of flexion, 15 
degrees of extension, lateral bending to the left and right 
to 20 degrees, and rotation of the left and right to 20 
degrees.  The veteran denied any weakness, fatigue, or lack 
of endurance.  His major complaint was pain.  Pain did not 
inhibit motion, it just hurt at terminal flexion, extension, 
and rotation.  

The veteran reported pain in the posterior part of his 
shoulder.  He denied any specific incident.  He noted that 
the pain occurred two to three times per month.  He did have 
warmth but there was no giving way or locking.  The veteran 
stated that cold weather and overexertion caused his flare-
ups and that these lasted for 5 to 6 hours.  The veteran 
indicated that he could not use his shoulder when flare-ups 
occurred.  He denied any subluxation or dislocation.  
Examination of the shoulder revealed forward flexion to 160 
degrees, abduction to 160 degrees, and external rotation to 
50 degrees, with the same measurements for the other 
shoulder.  Motor strength was 5/5.  The veteran had no pain, 
weakness, lack of endurance, or fatigue on repetitive motion.  

As to plantar fasciitis, the veteran reported numbness in his 
toes and to the top of his feet.  He had pain, weakness, and 
stiffness in his toes.  There was no swelling, heat, fatigue 
ability, or lack of endurance.  Flare-ups occurred with cold 
weather and driving long periods of time.  The veteran did 
not wear corrective shoes and did not wear a brace.  He 
reported that he had not worked since 1995 so his feet did 
not bother him in terms of work.  

Physical examination revealed 5/5 motor strength.  Ankle 
flexion, dorsiflexion, and plantar flexion were also 5/5.  
There was decreased sensation over the dorsum of the foot and 
toes with normal sensation at the bottom of the feet.  

The veteran had some lower back pain with radiculopathy.  The 
examiner commented that the veteran's left shoulder did not 
really bother him on examination.  He was found to have some 
mild degenerative changes in the AC joint.  He had strong 
rotator cuff with no sign of impingement and negative Neer's 
and Hawkins signs.  In terms of plantar fasciitis, the 
veteran really only reported numbness of the feet.  He had no 
tenderness at the plantar fascia insertion, where one would 
have tenderness if they had plantar fasciitis.  

The examiner stated that based upon history, examination, and 
review of the imaging studies, it was his belief that the 
veteran was able to obtain or retain substantially gainful 
employment, even with his service-connected disabilities.  He 
indicated that it was at least as likely as not that the 
veteran was able to obtain or retain substantially gainful 
employment with his service-connected disabilities.  In terms 
of specific employment, the examiner recommended sedentary to 
lightly active employment.  He recommended no strenuous labor 
and advised against lifting greater than 25 lbs., with no 
repetitive motion of the lumbar spine.  

The examiner stated that it was his assessment that the 
veteran had minimal symptoms in his lumbar spine, with very 
little decrease in range of motion.  He was not found to be 
significantly disabled as a result of his back.  He was also 
not found to be significantly disabled from his shoulder as 
it was not bothering him on examination and it was reported 
to be bothering only 2-3 times per month.  His examination 
was benign with only some AC joint arthritis being reported.  

As to his plantar fasciitis, the veteran had no tenderness at 
the insertion plantar fascia so it was unclear as to whether 
this was the correct diagnosis.  The veteran was noted to 
have numbness in his feet which might be from his back or 
from peripheral neuropathy which might be chronic.  

The examiner stated that overall, the veteran seemed pretty 
functional with mild disability.  He reported that his 
current orthopedic conditions would not preclude employment 
of a sedentary to lightly active nature.  The examiner again 
noted that the veteran should be restricted to a 25 lb. 
lifting limit with no repetitive motion of his lower back.  

At the time of his March 2006 VA audiological examination, 
the veteran reported that he used to work as a flatbed truck 
driver but was currently unemployed.  The veteran was found 
to have decibel level readings of 20, 30, 50 and 60 in his 
right ear, and 15, 20, 45, and 45 in his left ear, at 1000, 
2000, 3000, and 4000 Hertz, with speech discrimination of 98 
percent in the right ear and 96 percent tin the left ear, 
which equates to a noncompensable disability evaluation.  The 
examiner rendered a diagnosis of sensorineural hearing loss 
and tinnitus.  

The examiner indicated that the veteran's hearing loss was 
not a component or restriction in his seeking gainful 
employment.  The veteran was noted to be able to hear general 
conversations with ease, without amplification, especially in 
quiet one to one conversation as documented by his excellent 
word recognition skills.  He noted that people with high 
frequency hearing loss typically might encounter difficulty 
in noisier environments; therefore, it would be less likely 
than not or not likely that the veteran's hearing loss would 
play a role in any employment opportunities.  

At the time of a March 2006 VA psychiatric examination, the 
veteran reported that the trucking company that he had 
previously worked for had refused to allow him to take time 
off for a hernia operation.  The veteran had the surgery and 
was subsequently fired for taking time off.  He stated that 
he had never been fired from any other positions.  He noted 
that he tended to follow the book when it came to 
regulations.  

The veteran stated that in his position as a truck driver he 
was able to work independently from others.  The examiner 
noted that there was no indication of any decreased 
productivity or lost time from work due to psychiatric 
symptoms.  

When asked how he spent his time during the day, the veteran 
reported that he spent most of his time at home watching 
television and completing house chores.  He indicated that he 
attempted to take daily walks and socialized several days at 
a tavern.  The veteran stated that he preferred to remain 
socially isolated and denied having friends or family to 
socialize with.  He also denied any current romantic 
relationship.  The veteran reported that he drove and did his 
own cooking and housecleaning.  He also noted that he went to 
the grocery store and occasionally went to restaurants.  The 
veteran stated that he was independent as it concerned his 
activities of daily living.  

The veteran identified multiple medical problems including 
hypertension and significant pain in his back and multiple 
joints.  The veteran seemed somewhat surprised when asked 
about purchasing a tavern but stated that he felt that this 
would provide a purpose in life.  He reported that he hoped 
to have the tavern purchased and to begin operations within 
the next couple of months.  Following examination, the 
examiner rendered a diagnosis of PTSD, chronic, and assigned 
a GAF score of 62.  

With regard to unemployability, the examiner noted that the 
veteran reported ongoing isolated symptoms of PTSD, primarily 
irritability, hypervigilance, and sleep disturbance.  The 
examiner stated that based upon the veteran's report of 
symptoms and information contained within the veteran's 
medical records, it was his opinion that the current symptoms 
of the veteran's PTSD did not prevent him from obtaining or 
retaining substantially gainful employment.  It was the 
clinician's opinion that the veteran continued to be 
employable at this time.  

The veteran appeared to be capable of managing his benefit 
payments in his own best interests without restriction.  He 
denied any recent history of financial irresponsibility and 
the current severity of his symptoms would not significantly 
impair his financial decision making ability.  

The veteran meets the percentage requirements for a TDIU.  
The remaining question is whether the service connected 
disabilities preclude employment consistent with his 
education and occupational experience.

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability. 38 C.F.R. § 4.15 
(2006).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment.  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 
(1993); and Van Hoose Id. (the sole question of whether a 
claimant is employable depends upon his/her capability of 
performing the physical and mental acts required by 
employment, and not whether the claimant can find 
employment).

The veteran has reported having experience as a flat bed 
truck driver.  He noted that he was fired from his employment 
as a truck driver as a result of having had a hernia 
operation and missing work as a result of this.  

Following the October 2005 Board remand, the veteran was 
afforded VA orthopedic, audiological, and psychiatric 
examinations, which addressed all of his service-connected 
disabilities.  After a complete review of the claims folder 
and a comprehensive examination of the veteran each VA 
examiner concluded that the veteran's service-connected 
disabilities did not render him unemployable.  

The medical opinions are all to the effect that the veteran's 
service connected disabilities would not preclude sedentary 
to lightly active employment.  Such limitations would be 
consistent with driving a truck.  Although the veteran has 
argued that he would not be able to drive for long periods of 
time, he has not reported any limitations that would prevent 
him from driving for shorter periods at a time, and examiners 
have found at most, mild disability.

The multiple medical opinions are more probative than the 
veteran's opinion provided in conjunction with his claim for 
increased compensation.  The evidence is to the effect that 
service connected disabilities alone do not preclude 
employment for which his education and occupational 
experience qualify him.

The weight of the evidence is thus against the grant of TDIU.  
The doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


